Title: To James Madison from Joseph Jones, 7 June 1787
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 7th. June 1787.
Since my return to Richmond, which place I left soon after the Governor set out, I have yours of the 27th. from Philadelphia. Mr. Dorhman who has arrived here within a few days past informed us your information from New York of other Delegates coming forward was well founded as you had ten States represented when he came away. I entertain hopes from the disposition of the Members convened that harmony will prevail and such improvements of the fœderal system adopted as will afford us a prospect of peace and happiness. I am however strongly impressed with fears, that your labours in Convention, though wisely conducted and concluded, will in the end be frustrated by some of the States under the influence of interests operating for particular rather than general we[l]fare. Be this as it may I cannot doubt but the meeting in Philadelphia will (composed as it is of the best and wisest persons in the Union) establish some plan that will be generally approved.
The Lieutenant Governor tells me he does and shall continue to write to the Governor once a week at least. I shall do the same to you if I can furnish any sort of materials for a letter worth communicating. At any rate I may support a correspondence by inclosing you the News papers if I can entertain you with nothing more interesting.

A letter from Mr. A. Lee which the Governor has sent us intimates the propriety of proceeding withot. delay (if the Executive have any money at their command) to purchase up continental securities, which are now low, but which he seems to think will, (if the Convention do any thing that will probably meet the approbation of the States, and the Sales of the lands by Congress take place,) rapidly rise in value. He says also that other States are doing this while it is to be effected on easy terms. I wish for information as to the fact, and your Sentiments so far as you conjecture respecting the rise of the value of these papers. We have forbid any further advances of Specie to the Commr. of the U.S. untill we can be assured the proportion of indents will be admitted. Those on the requisition of the last year have been withheld consequently it is too late for the present collection to furnish a proportion of them, and we understand the construction of the Treasury board of the U.S. is that under the requisitions of 84 & 85, the indents issued under each requisition can be received in payment of each and none of the one be admitted in the other, and so of the last year, had they come forward; and of the year 85 none to be recd. but such as were in hands of the State Treasurer the 1st. Janry 87 and of 86 none but such as shod. be in his hands by the 1st. July 87. This was not I believe so understood here by the requisitions, and if they were so intended, wch. may Probably have been the case, a point so material for the States to be acquainted with shod. have been clearly, and not doubtfully expressed. We have letters from several of the County Lieutenants of the Kentucke district of Indian incursions and depredations many persons killed and horses carried off, of the families many of them on the frontier coming in particularly in Jefferson. These letters are sent to the Delegates in Congress. We have authorised measures of defence only, well knowing an adherence to the Militia law our best Policy as a State but the measures of the U.S. should go further whenever there is reason for it. Our informations seem to call for such measures or I am persuaded very great distress will attend the Kentucke district. We hear nothing of or from Mr. Butler or the Commander of the Troops of the U. St. My Compliments to the Governor. I beg your excuse as I really had forgot your former request abt. the 2 books. It shall be attended to now but you will inform me where they are to be sent.
